Citation Nr: 1732810	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-15 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial higher rating for Osgood-Schlatter's disease of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial higher rating for limited extension due to Osgood-Schlatter's disease of the left knee associated with Osgood-Schlatter's disease, left knee, evaluated as 30 percent disabling from April 19, 2016.  

3.  Entitlement to service connection for a back condition, to include as secondary to service-connected for Osgood-Schlatter's disease of the left knee.

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected for Osgood-Schlatter's disease of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for Osgood-Schlatter's disease of the left knee and assigned a 10 percent disabling, effective May 21, 2009; and denied entitlement to service connection for bilateral hip and low back disabilities.

In April 2016, the Veteran and his mother testified at a Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.

In July 2016, the Board granted a separate 30 percent rating for Osgood-Schlatter's disease of the left knee for limitation of extension, effective April 19, 2016, which was effectuated by the RO in a December 2016 rating decision.  The Board remanded the remaining claims on appeal for further development.  

VA clinical records were associated with the electronic record that have not been considered by the Agency of Original Jurisdiction (AOJ).  Nevertheless, as the Board is remanding the appeal for further development, the AOJ will have the opportunity to consider these records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in May 2016 to address the severity of his service-connected left knee disability.  At that time, stability testing of the left knee was normal.  However, a March 2017 VA clinical record showed mild laxity.  A new examination is warranted when there is evidence of an increase in severity of the claimed disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Although range of motion testing was performed on both knees at the May 2016 examination and prior August 2009 and June 2015 VA examinations, it does not appear that range of motion testing was done in both active motion and passive motion or in weight-bearing and nonweight-bearing.  Thus, these examinations are inadequate under Correia.
      
The Board previously remanded the issues of service connection for a back and bilateral hip disabilities to obtain an addendum opinion.  Such opinion was prepared in November 2016.  However, the examiner did not offer an opinion as to whether the current back or hip disabilities were related to a disease or injury in-service; or address the reports of the Veteran and his mother as specifically directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the examiner opined that the Veteran's hip and back disabilities were not secondary to the Veteran's service-connected left knee condition; because the Veteran had excellent range of motion of the left knee and functional limitations did not begin to have an impact on biomechanics until at least a loss of 5-10 degrees of extension and a loss to 90 degrees or less of flexion.  However, the May 2016 VA examination showed that the Veteran had 25 degrees extension to 90 degrees flexion.  Thus, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The issue of entitlement to a TDIU inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2017 to the present 

2.  After obtaining available VA treatment records, schedule the Veteran for a VA examination to assess the severity his service-connected left knee disabilities and provide opinions with respect to whether the current back and hip disabilities are related to a disease or injury in service.  The record should be made available to the examiner for review.  

With respect to the left knee, the examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  To the extent possible, the examiner should indicate in degrees the point at which any motion is limited by pain, incoordination, weakness and fatigue, including during flare-ups.  

The examiner should record the Veteran's reports of limitation of motion during flare ups, and comment on whether the reports are consistent with the left knee disability found on the examination.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

With respect to the back and bilateral hip disorders, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to the Veteran's active service, including the 1988 and 1990 accidents; is proximately due to, or caused by, the Veteran's service-connected left knee disabilities; or has been aggravated by the Veteran's service-connected left knee disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by reasons.  In proffering the opinions, the examiner should consider the service treatment records, post-service treatment records and the May 2016 VA examination report.  

The examiner should opine whether the reports of the Veteran and his mother, if accepted, would be sufficient to link a current hip or low back disability to an injury in service.  If sufficient, the examiner should opine whether there are medical reasons for rejecting the reports.  The absence of treatment records is not sufficient reason to reject their report, unless the existence of such reports would be medical expected.         

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


